            Case 3:20-cv-01147-JAG Document 15 Filed 07/18/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO




 UNITED STATES OF AMERICA                       CIVIL NO. 20-CV-01147 (JAG)

 Plaintiff,                                     Damages Claims

 v.

 MIGUEL CABRAL-VERAS and
 JEANNETTE STAMPAR,

 Defendants




                                ANSWER TO COMPLAINT



TO THE HONORABLE COURT:

       COME NOW, Defendants, through the undersigned attorney who appears for the sole

purpose of this motion, and respectfully allege and prays as follows:

       All conclusions of law and jurisdiction contained in the Complaint are disputed

insofar as applicable to the factual allegations herein.

       All factual allegations contained in the Complaint, except these specifically admitted

below, and only as qualified herein, are hereby denied.

                               JURISDICTION AND VENUE

       1.       Averment no. 1 does not require a responsive pleading inasmuch as it is a

jurisdictional statement and a conclusion of law, but in the event that it does, it is denied.
            Case 3:20-cv-01147-JAG Document 15 Filed 07/18/21 Page 2 of 9




       2.       Averment no. 2 does not require a responsive pleading inasmuch as it is a

jurisdictional statement and a conclusion of law, but in the event that it does, it is denied.

                                          PARTIES

       3.       Averment no. 3 does not require a responsive pleading inasmuch as it is

information related to the Plaintiff and not the appearing party. To the extent that a

responsive pleading is so required, Defendants deny such averments for lack of sufficient

information or belief to form an opinion as to the veracity of these allegations.

       4.       Averment no. 4 is admitted.

                                          COUNT I

       5.       Averment no. 5 is neither admitted, nor denied. At this moment, Defendants

are without knowledge or information sufficient to form a belief about the truth of the

allegation. To the extent that a responsive pleading is so required, Defendants deny such

averments for lack of sufficient information or belief to form an opinion as to the veracity of

these allegations.

       6.       Averment no. 6 is neither admitted, nor denied. At this moment, Defendants

are without knowledge or information sufficient to form a belief about the truth of the

allegation. To the extent that a responsive pleading is so required, Defendants deny such

averments for lack of sufficient information or belief to form an opinion as to the veracity of

these allegations.

       7.       Averment no. 7 is neither admitted, nor denied. At this moment, Defendants

are without knowledge or information sufficient to form a belief about the truth of the

allegation. To the extent that a responsive pleading is so required, Defendants deny such
             Case 3:20-cv-01147-JAG Document 15 Filed 07/18/21 Page 3 of 9




averments for lack of sufficient information or belief to form an opinion as to the veracity of

these allegations.

       8.        Averment no. 8 is neither admitted, nor denied. At this moment, Defendants

are without knowledge or information sufficient to form a belief about the truth of the

allegation. To the extent that a responsive pleading is so required, Defendants deny such

averments for lack of sufficient information or belief to form an opinion as to the veracity of

these allegations.

       9.        Averment no. 9 does not require a responsive pleading inasmuch as it is a

conclusion of law and/or a citation of the law, but in the event that it does, it is denied for

lack of sufficient information or belief to form an opinion as to the veracity of these

allegations.

       10.       Averment no. 10 does not require a responsive pleading inasmuch as it is a

conclusion of law and/or a citation of the law, but in the event that it does, it is denied for

lack of sufficient information or belief to form an opinion as to the veracity of these

allegations.

       11.       Averment no. 11 is neither admitted, nor denied. At this moment, Defendants

are without knowledge or information sufficient to form a belief about the truth of the

allegation. To the extent that a responsive pleading is so required, Defendants deny such

averments for lack of sufficient information or belief to form an opinion as to the veracity of

these allegations. .

       12.       Averment no. 12 is neither admitted, nor denied. At this moment, Defendants
         Case 3:20-cv-01147-JAG Document 15 Filed 07/18/21 Page 4 of 9




are without knowledge or information sufficient to form a belief about the truth of the

allegation. To the extent that a responsive pleading is so required, Defendants deny such

averments for lack of sufficient information or belief to form an opinion as to the veracity of

these allegations.

       13.     Averment no. 13 is neither admitted, nor denied. At this moment, Defendants

are without knowledge or information sufficient to form a belief about the truth of the

allegation. To the extent that a responsive pleading is so required, Defendants deny such

averments for lack of sufficient information or belief to form an opinion as to the veracity of

these allegations.

       14.     Averment no. 14 does not require a responsive pleading inasmuch as it is a

conclusion of law and/or a citation of the law, but in the event that it does, it is denied for

lack of sufficient information or belief to form an opinion as to the veracity of these

allegations.

       15.     Averment no. 15 does not require a responsive pleading inasmuch as it is a

conclusion of law and/or a citation of the law, but in the event that it does, it is denied for

lack of sufficient information or belief to form an opinion as to the veracity of these

allegations.

       16.     Averment no. 16 does not require a responsive pleading inasmuch as it is a

conclusion of law and/or a citation of the law, but in the event that it does, it is denied for

lack of sufficient information or belief to form an opinion as to the veracity of these

allegations.

                                          COUNT II
         Case 3:20-cv-01147-JAG Document 15 Filed 07/18/21 Page 5 of 9




       17.    Averment no. 17 is neither admitted, nor denied. At this moment, Defendants

are without knowledge or information sufficient to form a belief about the truth of the

allegation. To the extent that a responsive pleading is so required, Defendants deny such

averments for lack of sufficient information or belief to form an opinion as to the veracity of

these allegations.

       18.    Averment no. 18 is neither admitted, nor denied. At this moment, Defendants

are without knowledge or information sufficient to form a belief about the truth of the

allegation. To the extent that a responsive pleading is so required, Defendants deny such

averments for lack of sufficient information or belief to form an opinion as to the veracity of

these allegations.

       19.    Averment no. 19 is neither admitted, nor denied. At this moment, Defendants

are without knowledge or information sufficient to form a belief about the truth of the

allegation. To the extent that a responsive pleading is so required, Defendants deny such

averments for lack of sufficient information or belief to form an opinion as to the veracity of

these allegations.

       20.    Averment no. 20 is neither admitted, nor denied. At this moment, Defendants

are without knowledge or information sufficient to form a belief about the truth of the

allegation. To the extent that a responsive pleading is so required, Defendants deny such

averments for lack of sufficient information or belief to form an opinion as to the veracity of

these allegations.

       21.    Averment no. 21 is neither admitted, nor denied. At this moment, Defendants
         Case 3:20-cv-01147-JAG Document 15 Filed 07/18/21 Page 6 of 9




are without knowledge or information sufficient to form a belief about the truth of the

allegation. To the extent that a responsive pleading is so required, Defendants deny such

averments for lack of sufficient information or belief to form an opinion as to the veracity of

these allegations.

       22.     Averment no. 22 is neither admitted, nor denied. At this moment, Defendants

are without knowledge or information sufficient to form a belief about the truth of the

allegation. To the extent that a responsive pleading is so required, Defendants deny such

averments for lack of sufficient information or belief to form an opinion as to the veracity of

these allegations.

       23.     Averment no. 23 does not require a responsive pleading inasmuch as it is a

conclusion of law and/or a citation of the law, but in the event that it does, it is denied for

lack of sufficient information or belief to form an opinion as to the veracity of these

allegations.

       24.     Averment no. 24 does not require a responsive pleading inasmuch as it is a

conclusion of law and/or a citation of the law, but in the event that it does, it is denied

for lack of sufficient information or belief to form an opinion as to the veracity of these

allegations.

       25.     Averment no. 25 is neither admitted, nor denied. At this moment, Defendants

are without knowledge or information sufficient to form a belief about the truth of the

allegation. To the extent that a responsive pleading is so required, Defendants deny such

averments for lack of sufficient information or belief to form an opinion as to the veracity of

these allegations.
         Case 3:20-cv-01147-JAG Document 15 Filed 07/18/21 Page 7 of 9




       26.     Averment no. 26 is neither admitted, nor denied. At this moment, Defendants

are without knowledge or information sufficient to form a belief about the truth of the

allegation. To the extent that a responsive pleading is so required, Defendants deny such

averments for lack of sufficient information or belief to form an opinion as to the veracity of

these allegations.

       27.     Averment no. 27 is neither admitted, nor denied. At this moment, Defendants

are without knowledge or information sufficient to form a belief about the truth of the

allegation. To the extent that a responsive pleading is so required, Defendants deny such

averments for lack of sufficient information or belief to form an opinion as to the veracity of

these allegations.

       28.     Averment no. 28 does not require a responsive pleading inasmuch as it is a

conclusion of law and/or a citation of the law, but in the event that it does, it is denied for

lack of sufficient information or belief to form an opinion as to the veracity of these

allegations.

       29.     Averment no. 29 does not require a responsive pleading inasmuch as it is a

conclusion of law and/or a citation of the law, but in the event that it does, it is denied for

lack of sufficient information or belief to form an opinion as to the veracity of these

allegations.

       30.     Averment no. 30 does not require a responsive pleading inasmuch as it is a

conclusion of law and/or a citation of the law, but in the event that it does, it is denied

for lack of sufficient information or belief to form an opinion as to the veracity of these

allegations.
            Case 3:20-cv-01147-JAG Document 15 Filed 07/18/21 Page 8 of 9




                                  AFFIRMATIVE DEFENSES

       1.       The laws and statutes alleged in the document of complaint do not provide

plaintiff a claim against the appearing defendants.

       2.       The present action is time-barred.

       3.       The complaint fails to state a cause of action upon which a relief may be

granted as to the appearing defendant and the allegations are insufficient.

       4.       Appearing defendant is not responsible for any of the prayers for relief stated

in the complaint.

       5.       The complaint fails to state specific acts of the appearing defendant which

amount to a deprivation of any of plaintiff's federally protected rights.

       6.       Absence of Intentional Conduct: Any wrongful conduct committed by

Defendants was unintentional and the result of a bona fide error. Thus, Defendants cannot

be held liable for the penalties and interest assessments made against them.

       7.       Defendants wrongful conduct lacked malice and/or willful intent: At all times

relevant hereto, Defendants acted without malice and willful intent, and therefore, Plaintiff

cannot maintain a defamation or like action as is set forth in 26 U.S. Code § 6332

       8.       Defendants did not negligently fail to comply with Surrender of property

subject to levy: At all times relevant hereto, Defendants did not negligently fail to comply

with the provisions of the law.

       9.       Plaintiff fails to state a cause of action under 31 U.S. Code § 5321 and 31 U.S.

Code § 5314: Plaintiff cannot maintain a cause of action for Defendants’ alleged wrongful

conduct, as it has failed to allege that Defendants violated said sections.
             Case 3:20-cv-01147-JAG Document 15 Filed 07/18/21 Page 9 of 9




       10.       Unclean Hands: Plaintiff’s claims fail (in whole or in part) based on the

doctrine of unclean hands.

       11.       Plaintiff lacks jurisdiction to bring an action against appearing defendant.

       12.       Defendants hereby give notice that it intends to rely upon any other defenses

that become available or appear during ongoing discovery proceedings and investigation in

this case and reserves the right to amend its Answer to assert any such defenses.

       WHEREFORE, it is respectfully requested from this Honorable Court to dismiss the

complaint filed by Plaintiff, grants co-Defendant its attorney fees, costs and expenses

associated with this matter, and such other and further relief as this Court deems just and

proper.

       CERTIFICATE OF SERVICE: I certify that on this same date I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system.

       In San Juan, Puerto Rico this 17th day of July, 2021.


                                      IVÁN PASARELL JOVÉ LAW OFFICES
                                      P.O. BOX 9021612
                                      SAN JUAN, PUERTO RICO 00902-1612
                                      TEL: (787) 360-4916
                                      FAX: (787) 722-5206



                                      By: S/IVÁN PASARELL JOVÉ
                                      Iván Pasarell Jové
                                      USDC-PR No. 221408
